DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 9/28/2020. Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2, 10, 15 are objected to because of the following informalities:  “a first microphone signal” and “a first reference signal” in the second line of the claim while the preamble refers to the first microphone signal and the first reference signal. It is unclear if these signals are different from the first microphone signal and the first reference signal of claim 1, claim 9 and 14 respectively.  Appropriate correction is required.
Claims 3, 11 and 16 are objected to because of the following informalities:  “a to-be-recognized voice signal” in the third line of the claim. It is unclear if this signal is different from the to-be-recognized voice signal of claim 1, claim 9 and 14 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al., US Patent Application Publication 2011/0096937 in view of Mao, US Patent Application Publication 2009/0252343.
Regarding claim 1, Zhang teaches a voice recognition method, comprising:

    PNG
    media_image1.png
    346
    552
    media_image1.png
    Greyscale
acquiring a system audio signal, and processing the system audio signal by using the latency value to obtain a second reference signal (see Zhang, Ming, [0024], The reference channel forming unit 412 is used to provide a reference channel signal S0 based on the first received signal R1, the calibrated signal C0 and the first sound detection signal V1 to the reference channel forming unit 412. ; second received signal is system audio; reference channel signal the  2nd reference signal);
performing de-noising processing on a collected second microphone signal according to the second reference signal, to obtain a to-be-recognized voice signal (see Zhang, Ming, [0024], The adaptive noise cancellation unit 422 removes the reference channel signal S0 from the first received signal R1 and outputs the beam-formed signal B0); and performing recognition on the to-be-recognized voice signal (see Zhang, Ming, [0024], The beamformer 320 produces the beam-formed signal B0 representing the original sounds collected from the audio source 140; B0 interpreted as the to-be-recognized voice signal). 
However, Zhang fails to teach performing a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value. 
However, Mao teaches performing a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value (see Mao, [0021] As indicated at 202 a latency between the signal from the source of audio output and the speaker is measured; interpreted as first microphone signal and first reference signal).
Zhang and Mao are considered to be analogous to the claimed invention because they relate to improving voice recognition performance of microphones. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang on sound processing method of a microphone array with the echo cancellation teachings of Mao to improve the latency tolerance between the from the source of audio output and the speaker (see Mao, [0007]).

    PNG
    media_image1.png
    346
    552
    media_image1.png
    Greyscale
Regarding claim 9, Zhang teaches acquire a system audio signal, and processing the system audio signal by using the latency value to obtain a second reference signal (see Zhang, Ming, [0024], The reference channel forming unit 412 is used to provide a reference channel signal S0 based on the first received signal R1, the calibrated signal C0 and the first sound detection signal V1 to the reference channel forming unit 412. ; second received signal is system audio; reference channel signal the  2nd reference signal); perform de-noising processing on a collected second microphone signal according to the second reference signal, to obtain a to-be-recognized voice signal (see Zhang, Ming, [0024], The adaptive noise cancellation unit 422 removes the reference channel signal S0 from the first received signal R1 and outputs the beam-formed signal B0); and perform recognition on the to-be-recognized voice signal (see Zhang, Ming, [0024], The beamformer 320 produces the beam-formed signal B0 representing the original sounds collected from the audio source 140; B0 interpreted as the to-be-recognized voice signal). However, Zhang fails to teach perform a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value. However, Mao teaches an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores therein instructions executable by the at least one processor, and when executed by the at least one processor, the instructions cause the at least one processor to (see Mao,[0028]): perform a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value (see Mao, [0021] As indicated at 202 a latency between the signal from the source of audio output and the speaker is measured; interpreted as first microphone signal and first reference signal).
Zhang and Mao are considered to be analogous to the claimed invention because they relate to improving voice recognition performance of microphones. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang on sound processing method of a microphone array with the echo cancellation teachings of Mao to improve the latency tolerance between the from the source of audio output and the speaker (see Mao, [0007]).

    PNG
    media_image1.png
    346
    552
    media_image1.png
    Greyscale
Regarding claim 14, Zhang teaches acquiring a system audio signal, and processing the system audio signal by using the latency value to obtain a second reference signal (see Zhang, Ming, [0024], The reference channel forming unit 412 is used to provide a reference channel signal S0 based on the first received signal R1, the calibrated signal C0 and the first sound detection signal V1 to the reference channel forming unit 412. ; second received signal is system audio; reference channel signal the  2nd reference signal); performing de-noising processing on a collected second microphone signal according to the second reference signal, to obtain a to-be-recognized voice signal (see Zhang, Ming, [0024], The adaptive noise cancellation unit 422 removes the reference channel signal S0 from the first received signal R1 and outputs the beam-formed signal B0); and performing recognition on the to-be-recognized voice signal (see Zhang, Ming, [0024], The beamformer 320 produces the beam-formed signal B0 representing the original sounds collected from the audio source 140; B0 interpreted as the to-be-recognized voice signal). However, Zhang fails to teach performing a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value. However, Mao teaches a non-transitory computer readable storage medium storing therein computer instructions, wherein the computer instructions are configured to, when executed by a computer, cause the computer to implement the following steps (see Mao,[0028]): performing a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value (see Mao, [0021] As indicated at 202 a latency between the signal from the source of audio output and the speaker is measured; interpreted as first microphone signal and first reference signal).
Zhang and Mao are considered to be analogous to the claimed invention because they relate to improving voice recognition performance of microphones. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang on sound processing method of a microphone array with the echo cancellation teachings of Mao to improve the latency tolerance between the from the source of audio output and the speaker (see Mao, [0007]).
Claims 2, 3, 4, 10 11, 12, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al., US Patent Application Publication 2011/0096937 in view of Mao, US Patent Application Publication 2009/0252343 further in view of Mason, US Patent Application Publication 2012/0219146.
Regarding claim 2, Zhang in view of Mao teaches the voice recognition method according to claim 1, however fails to teach wherein the performing the latency estimation according to the first microphone signal and the first reference signal in the preset time period to obtain the latency value comprises: performing following process cyclically, until an obtained first latency value meets a preset convergence condition: performing echo de-noising processing on a first microphone signal collected in a current time period by using a first reference signal of the current time period, to obtain a de-noised signal; and performing a latency estimation according to the first reference signal, the first microphone signal and the de-noised signal of the current time period, to obtain a first latency value; wherein the first reference signal of the current time period is obtained by processing a system audio signal of the current time period by using a first latency value obtained in a previous time period. However, Mason teaches performing following process cyclically, until an obtained first latency value meets a preset convergence condition (see Mason, Fig. 5, 506 [0031] when there is a high similarity or minimal difference between the resultant (e.g., filtered and delayed) remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo): performing echo de-noising processing on a first microphone signal collected in a current time period by using a first reference signal of the current time period, to obtain a de-noised signal (see Mason, Fig. 5,522; the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522 ); and performing a latency estimation according to the first reference signal, the first microphone signal and the de-noised signal of the current time period, to obtain a first latency value (see Mason, Fig. 5, 508, [0034] When a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508. Once enabled, the delay estimation process continually generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal ); wherein the first reference signal of the current time period is obtained by processing a system audio signal of the current time period by using a first latency value obtained in a previous time period (see Mason, Fig. 5, 504,[0030] An acoustic echo cancellation process may pull the remote side signal through a controller that filters and delays the remote side signal to positively resemble or correlate to a local side signal at 504 ).
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 3, Zhang in view of Mao teach the voice recognition method according to claim 1,  however fails to teach restarting the cyclically performed process when a new latency value is detected, to obtain the new latency value, processing a corresponding system audio signal by using the new latency value to obtain a third reference signal, and performing de-noising processing on a collected third microphone signal according to the third reference signal, to obtain a to-be-recognized voice signal. However Mason teaches restarting the cyclically performed process when a new latency value is detected, to obtain the new latency value, processing a corresponding system audio signal by using the new latency value to obtain a third reference signal (see Mason, Fig. 5, 506-514, [0030,0031, 0034, 0035] An acoustic echo cancellation process delays the remote side signal to correlate to a local side signal at 504, and when there is a high similarity between the resultant  filtered and delayed remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo or if a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508 which processes continually and when generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal and when a predetermined probability of a stable estimate is achieved and/or an empirical stability is attained at 512, a controller adjusts the delay at 514 which is interpreted to generate the third reference signal to dampen the echo in 522), and performing de-noising processing on a collected third microphone signal according to the third reference signal, to obtain a to-be-recognized voice signal (see Mason, [0031] , the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522. The attenuation or dampening may occur through various processes such as through a subtracting process, an adaptive filtering process, a frequency shifting process, etc.; the acoustic echo cancellation process interpreted as the denoising process to obtain a to-be-recognized voice signal).
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 4, Zhang in view of Mao teach the voice recognition method according to claim 1,  however fails to teach buffering the system audio signal for a duration of the latency value, to obtain the second reference signal. However, Mason teaches buffering the system audio signal for a duration of the latency value, to obtain the second reference signal (see Mason, Fig. 1 and[0021] The system 100 may include a buffer 102 such as a sequential buffer, a circular buffer, a ping pong buffer, or a double buffer, for example, that provides variable delay of the remote side signal to an acoustic echo cancellation element or core 104). 
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 10, Zhang in view of Mao teaches the electronic device according to claim 9, however fails to teach wherein the at least one processor is specifically configured to perform following process cyclically, until an obtained first latency value meets a preset convergence condition: performing echo de-noising processing on a first microphone signal collected in a current time period by using a first reference signal of the current time period, to obtain a de-noised signal; and performing a latency estimation according to the first reference signal, the first microphone signal and the de-noised signal of the current time period, to obtain a first latency value; wherein the first reference signal of the current time period is obtained by processing a system audio signal of the current time period by using a first latency value obtained in a previous time period. However, Mason teaches perform following process cyclically, until an obtained first latency value meets a preset convergence condition (see Mason, Fig. 5, 506 [0031] when there is a high similarity or minimal difference between the resultant (e.g., filtered and delayed) remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo): performing echo de-noising processing on a first microphone signal collected in a current time period by using a first reference signal of the current time period, to obtain a de-noised signal (see Mason, Fig. 5,522; the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522 ); and performing a latency estimation according to the first reference signal, the first microphone signal and the de-noised signal of the current time period, to obtain a first latency value (see Mason, Fig. 5, 508, [0034] When a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508. Once enabled, the delay estimation process continually generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal ); wherein the first reference signal of the current time period is obtained by processing a system audio signal of the current time period by using a first latency value obtained in a previous time period (see Mason, Fig. 5, 504,[0030] An acoustic echo cancellation process may pull the remote side signal through a controller that filters and delays the remote side signal to positively resemble or correlate to a local side signal at 504 ).
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 11, Zhang in view of Mao teach the electronic device according to claim 10,  however fails to teach restart the cyclically performed process when a new latency value is detected, to obtain the new latency value signal (see Mason, Fig. 5, 506-508, [0030,0031, 0034] An acoustic echo cancellation process delays the remote side signal to correlate to a local side signal at 504, and when there is a high similarity between the resultant  filtered and delayed remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo or if a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508 which processes continually and when generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal); process a corresponding system audio signal by using the new latency value to obtain a third reference signal (see Mason, Fig. 5, [0034-0035] the delay estimation process generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal and when a predetermined probability of a stable estimate is achieved and/or an empirical stability is attained at 512, a controller adjusts the delay at 514 which is interpreted to generate the third reference signal to dampen the echo in 522); and perform de-noising processing on a collected third microphone signal according to the third reference signal, to obtain a to-be-recognized voice signal (see Mason, [0031] , the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522. The attenuation or dampening may occur through various processes such as through a subtracting process, an adaptive filtering process, a frequency shifting process, etc.; the acoustic echo cancellation process interpreted as the denoising process to obtain a to-be-recognized voice signal).
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 12, Zhang in view of Mao teach electronic device according to claim 9,  however fails to teach buffer the system audio signal for a duration of the latency value, to obtain the second reference signal. However, Mason teaches buffer the system audio signal for a duration of the latency value, to obtain the second reference signal (see Mason, Fig. 1 and[0021] The system 100 may include a buffer 102 such as a sequential buffer, a circular buffer, a ping pong buffer, or a double buffer, for example, that provides variable delay of the remote side signal to an acoustic echo cancellation element or core 104). 
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 15, Zhang in view of Mao teaches the non-transitory computer readable storage medium according to claim 14, however fails to teach wherein the performing the latency estimation according to the first microphone signal and the first reference signal in the preset time period to obtain the latency value comprises: performing following process cyclically, until an obtained first latency value meets a preset convergence condition: performing echo de-noising processing on a first microphone signal collected in a current time period by using a first reference signal of the current time period, to obtain a de-noised signal; and performing a latency estimation according to the first reference signal, the first microphone signal and the de-noised signal of the current time period, to obtain a first latency value; wherein the first reference signal of the current time period is obtained by processing a system audio signal of the current time period by using a first latency value obtained in a previous time period. However, Mason teaches performing following process cyclically, until an obtained first latency value meets a preset convergence condition (see Mason, Fig. 5, 506 [0031] when there is a high similarity or minimal difference between the resultant (e.g., filtered and delayed) remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo): performing echo de-noising processing on a first microphone signal collected in a current time period by using a first reference signal of the current time period, to obtain a de-noised signal (see Mason, Fig. 5,522; the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522 ); and performing a latency estimation according to the first reference signal, the first microphone signal and the de-noised signal of the current time period, to obtain a first latency value (see Mason, Fig. 5, 508, [0034] When a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508. Once enabled, the delay estimation process continually generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal ); wherein the first reference signal of the current time period is obtained by processing a system audio signal of the current time period by using a first latency value obtained in a previous time period (see Mason, Fig. 5, 504,[0030] An acoustic echo cancellation process may pull the remote side signal through a controller that filters and delays the remote side signal to positively resemble or correlate to a local side signal at 504 ).
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 16, Zhang in view of Mao teach the non-transitory computer readable storage medium according to claim 15,  however fails to teach restarting the cyclically performed process when a new latency value is detected, to obtain the new latency value, processing a corresponding system audio signal by using the new latency value to obtain a third reference signal, and performing de-noising processing on a collected third microphone signal according to the third reference signal, to obtain a to-be-recognized voice signal. However, Mason teaches restarting the cyclically performed process when a new latency value is detected, to obtain the new latency value, processing a corresponding system audio signal by using the new latency value to obtain a third reference signal (see Mason, Fig. 5, 506-514, [0030,0031, 0034, 0035] An acoustic echo cancellation process delays the remote side signal to correlate to a local side signal at 504, and when there is a high similarity between the resultant  filtered and delayed remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo or if a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508 which processes continually and when generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal and when a predetermined probability of a stable estimate is achieved and/or an empirical stability is attained at 512, a controller adjusts the delay at 514 which is interpreted to generate the third reference signal to dampen the echo in 522), and performing de-noising processing on a collected third microphone signal according to the third reference signal, to obtain a to-be-recognized voice signal (see Mason, [0031] , the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522. The attenuation or dampening may occur through various processes such as through a subtracting process, an adaptive filtering process, a frequency shifting process, etc.; the acoustic echo cancellation process interpreted as the denoising process to obtain a to-be-recognized voice signal).
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Regarding claim 17, Zhang in view of Mao teach the non-transitory computer readable storage medium according to claim 14,  however fails to teach buffering the system audio signal for a duration of the latency value, to obtain the second reference signal. However, Mason teaches buffering the system audio signal for a duration of the latency value, to obtain the second reference signal (see Mason, Fig. 1 and[0021] The system 100 may include a buffer 102 such as a sequential buffer, a circular buffer, a ping pong buffer, or a double buffer, for example, that provides variable delay of the remote side signal to an acoustic echo cancellation element or core 104). 
Zhang, Mao and Mason are considered to be analogous to the claimed invention because they relate to improving intelligibility of voice recognition systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the adaptive delay compensation teachings of Mason to improve the performance of acoustic echo cancellation systems(see Mason, [0006]).
Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al., US Patent Application Publication 2011/0096937 in view of Mao, US Patent Application Publication 2009/0252343 further in view of Christoph, et. al, US Patent Application Publication 2017/0150256.
Regarding claim 5, Zhang in view of Mao teach the voice recognition method according to claim 1,  however fails to teach wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).
Regarding claim 13, Zhang in view of Mao teach the electronic device according to claim 9,  however fails to teach wherein the at least one processor is further configured to output the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein the at least one processor is further configured to output the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).
Regarding claim 18, Zhang in view of Mao teach the non-transitory computer readable storage medium according to claim 14,  however fails to teach wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang and Mao on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).
Claims 6, 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et. al., US Patent Application Publication 2011/0096937 in view of Mao, US Patent Application Publication 2009/0252343, further in view of Mason, US Patent Application Publication 2012/0219146, further in view of Christoph, et. al, US Patent Application Publication 2017/0150256.
Regarding claim 6, Zhang in view of Mao further in view of Mason teach the voice recognition method according to claim 2,  however fails to teach wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao, Mason and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang, Mao and Mason on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).
Regarding claim 7, Zhang in view of Mao further in view of Mason teach the voice recognition method according to claim 3,  however fails to teach wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao, Mason and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang, Mao and Mason on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).
Regarding claim 8, Zhang in view of Mao further in view of Mason teach the voice recognition method according to claim 4,  however fails to teach wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao, Mason and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang, Mao and Mason on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).
Regarding claim 19, Zhang in view of Mao further in view of Mason teach the non-transitory computer readable storage medium according to claim 15,  however fails to teach wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao, Mason and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang, Mao and Mason on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).
Regarding claim 20, Zhang in view of Mao further in view of Mason teach the non-transitory computer readable storage medium according to claim 16,  however fails to teach wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal; wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal. However, Christoph teaches wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  ( see Christoph, Fig. 6, [0025] An exemplary in-car communication (ICC) system is illustrated in FIG. 6 and the loudspeakers 609-612); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal ( see Christoph, Fig. 6, [0025] the microphone arrays 605 and 606 may be arranged in the center between the passengers 601 and 602, e.g., in the dash board, roof lining or the rear-view mirror).
Zhang, Mao, Mason and Christoph are considered to be analogous to the claimed invention because they relate to audio enhancement systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Zhang, Mao and Mason on sound processing method of a microphone array and echo cancellation with the multiplicity of microphones in connection with beamforming technology teachings of Christoph to improve the performance of the acoustic systems in the interior of a vehicle (see Christoph, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. P. B. M. Prasad, M. S. Ganesh and S. V. Gangashetty, "Two microphone technique to improve the speech intelligibility under noisy environment," 2018 IEEE 14th International Colloquium on Signal Processing & Its Applications (CSPA), 2018, pp. 13-18 discusses an adaptive noise canceller principle with two microphones have used for an embedded application. (see Prasad, sect 1, pg. 13).
Raghunandan et. al., US Patent Application Publication 2019/0130929, discusses a programmable delay into the audio stream to generate a reference signal representing the audio stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656